—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered March 24, 1998 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Following a hearing, petitioner was found guilty of violating the prison disciplinary rule which requires inmates to promptly report any illness or injury. We reject petitioner’s contention that the hearing was not timely commenced or concluded. First, petitioner was already confined to his cell as a result of an unrelated matter when he received the instant misbehavior report; therefore, the seven-day rule for commencing the hearing was inapplicable (see, Matter of Edmonson v Coombe, 247 AD2d 693; Matter of Nelson v Selsky, 239 AD2d 795). Furthermore, the hearing was concluded on the 14th day following the issuance of the misbehavior report (see, 7 NYCRR 251-5.1 [b]). In calculating the 14-day time period, the date the misbehavior report is written is excluded (see, Matter of Robles v Coombe, 234 AD2d 847).
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.